DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 20, 59, 61-65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48, 54-55 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 48, 54 and 59 recites the limitation " identify a first hand of the user as being located on the underside of the device; identify a second hand of the user as being located on the underside of the device, the second hand being different from the first hand; and based on both identifications, present content on the at least one display at a first display location that is equidistant to a second display location where the user’s line of sight to the first and intersects the display and to a third display location where the user’s line of sight to the second hand intersects the display ".  There is insufficient antecedent basis for this limitation in the claim. Claim 55 depends on claim 54.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 61-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Publication Number 2017/0068380 A1, .

(1) regarding claim 20:
As shown in fig. 1a, Hong disclosed a computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium (106, fig. 1, para. [0314], note that the computer readable recording medium may be any data storage device that can store data that can be thereafter read by a computer system. Examples of the computer readable recording medium may include read-only memory (ROM), random-access memory (RAM), CD-ROMs, DVD±ROM, DVD-RAM, magnetic tapes, floppy disks, optical data storage devices) comprising instructions executed by at least one processor to:
identify a trajectory of a hand of a user as the hand moves from a first position to a second position in the real world (para. [0149], note that when the controller 180 receives a pinch-out input, which touches two points of the first frame f1 or the second frame f2 and then drags the two points away from each other in a longitudinal direction, the controller 180 may be configured to zoom in the corresponding screen in the longitudinal direction); and
Hong disclosed most of the subject matter as described as above except for specifically teaching based on the identification, present content on at least one display at a display location adjacent to where the user’s line of sight to the second position intersects the display, the content presented at the display location before the user’s hand reaches the second position.
However, it would be obvious for Hong to teach based on the identification, present content on at least one display at a display location adjacent to where the user’s line of sight to the second position intersects the display, the content presented at the display location before the user’s hand reaches the second position (para. [0150], note that the controller 180 may be configured to display the first frame f1 extended through a user input and a first video V1′ zoomed in through an extension of the first frame f1 and record and store the video displayed on the screen). 
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach based on the identification, present content on at least one display at a display location adjacent to where the user’s line of sight to the second position intersects the display, the content presented at the display location before the user’s hand reaches the second position. The suggestion/motivation for doing so would have been in order to increase functionality of mobile device to easily edit videos. Therefore, it would have been obvious for Hong to obtain the invention as specified in claim 20.

(2) regarding claim 61: 
Hong further disclosed the CRSM of Claim 20, wherein the instructions are executable to: 
identify a handle of an object, the handle establishing a part of the object but not all of the object, the object being different from the display, the object being different from the user (para. [0133], note that when the controller 180 receives a touch input with respect to a certain point t1 of the progress bar 10, the controller 180 may be configured to display a frame of a time point corresponding to a touch point as a frame screen P1); 
identify the trajectory of the hand of the user toward the second position, the second position corresponding to a location of the handle (para. [0134], note that referring to (b) of FIG. 5, when it is determined that the first drag input I1 subsequent to a touch input with respect to the certain point t1 of the progress bar 10 drags the frame of the first video V1 to the frame screen P1, the controller 180 may be configured to display a screen for inserting the second video V2); and 
based on both of the identifications, present the content on the at least one display at the display location (para. [0136], note that referring to (c) of FIG. 5, when the controller 180 receives the second drag input 12 having the larger displacement in a state where the controller 180 receives the first drag input I1 and displays the second video V2, the controller 180 may be configured to display a split window F dividing a video taken with the camera).

(3) regarding claim 62: 
Hong further disclosed the CRSM of Claim 20, wherein the instructions are executable to: present a settings graphical user interface (GUI) on the at least one display, the GUI being usable to configure one or more settings of a device controlling the at least one display, the GUI comprising an option that is selectable a single time to set the device to subsequently perform the identification and presentation steps in plural respective future instances (para. [0182], note that more specifically, FIG. 14 illustrates an example of a process for setting a recorded screen using the 2-division method. Referring to (a) of FIG. 14, when the controller 180 receives a touch input with respect to a certain point t1 of the progress bar 10, the controller 180 may be configured to display a frame of a time point corresponding to a touch point as a frame screen P1 and receive a second drag input 12 subsequent to the touch input).

(4) regarding claim 63:
Hong further disclosed the CRSM of Claim 20, wherein adjacent comprises no more than a threshold distance away from where the user’s line of sight to the second position intersects the display (para. [0167], note that when it is determined that a first drag input I1 subsequent to the touch input with respect to the certain point t1 of the progress bar 10 is headed toward a display direction of the frame screen P1, the controller 180 may be configured to display an edit menu 17 for selecting a method for inserting a second video V2 taken with the camera 121. In this instance, the first drag input I1 may have a displacement which is equal to or greater than a first reference distance and is less than a second reference distance).

(5) regarding claim 64:
Hong further disclosed the CRSM of Claim 20, comprising the display (para. [0058], note that the processed image frames may be displayed on a display module 151, which may be a touch screen).

(6) regarding claim 65:
Hong further disclosed the CRSM of Claim 20, comprising the at least one processor and other system components of a device that houses the display (para. [0058], note that the processed image frames may be displayed on a display module 151, which may be a touch screen).

Allowable Subject Matter
Claims 1, 15, 29, 47, 49, 52-53, 57 and 60 allowed. The following is a statement of reasons for the indication of allowable subject matter: the prior art made of record do not teach “identify a handle of an object, the handle establishing a part of the object but not all of the object, the object being different from the device a dominant hand a user; identify a trajectory of a hand of a user as the hand moves from a first position to a second position, the second position being established by a current location of the handle, the object being different from the user; and based on the identifications, present content on the at least one display at a display location adjacent to where the user’s line of sight to the handle intersects the display” as recited in independent claims 1 and 15.
Dependent claims 29, 47, 49, 52-53, 57 and 60 would be allowable as they depend on allowable independent claims 1 and 15.

Claims 48, 54-55 and 59 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674